Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on November 19, 2021, the applicant has submitted an amendment filed on February 8, 2022, amending claims 1-5; and arguing to traverse the rejection of claims 1-5 in view of the amendment.
Response to Arguments
Amended claims 1-3 are no longer interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph.
The amendment to claim 5 has cured the problem under 35 U.S.C. 101. 
Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: as applicant properly points out starting on page 8 of remarks, that the reference to Neveu a processor further programmed to search the character data to determine whether the character data contains
characters corresponding to a standard item name or a pre-registered alternative word
related to the standard item, and associate the characters that do not correspond to the standard item name or the pre-registered alternative word with the characters corresponding to the standard item name if the characters that do not correspond to the standard item name or the
pre-registered alternative word have a semantic distance close to the characters corresponding to the standard item name, when associating the characters corresponding to the standard item name with the other characters that are adjacent to the characters, select the other characters that are .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665